—Order, Supreme Court, New York County (Phyllis GangelJacob, J.), entered August 2, 1993, which denied petitioner’s motion for attorneys’ fees pursuant to CPLR article 86, unanimously affirmed, without costs.
Although petitioner succeeded in an earlier CPLR article 78 proceeding in annulling respondent’s determination that the apartment in question is subject to rent stabilization (187 AD2d 320), the matter was remanded to respondent for a de novo determination of the facts relevant to rent stabilization status, and thus the IAS Court correctly held that no final judgment has yet been obtained as would permit an application pursuant to CPLR article 86 (cf., Matter of Pelaez v Waterfront Commn. of N. Y. Harbor, 48 NY2d 1021). Concur—Murphy, P. J., Sullivan, Kupferman, Asch and Tom, JJ.